Warner, Chief Justice.
The only question made on the argument of this case was whether damages should be awarded against the plaintiff in error for bringing the case up to this court for delay. The relief pleas which the plaintiff in error had filed in the court below, and which were overruled by the court, had been decided by this court in accordance with that ruling, and it is therefore apparent that the case must have been brought here for delay only.
Let the judgment of the court below be affirmed, and ten per cent, damages awarded, as provided by the 4286th section of the Code.